 



Exhibit 10.4
FIRST AMENDED AND RESTATED
GENERAL PARTNERSHIP AGREEMENT
OF
NORTHWEST PIPELINE GP
BY AND BETWEEN
WGPC HOLDINGS LLC
AND
WILLIAMS PIPELINE PARTNERS HOLDINGS LLC
EFFECTIVE AS OF JANUARY 24, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. CONVERSION TO GENERAL PARTNERSHIP
    1  
 
       
1.1 Conversion
    1  
1.2 Conversion Filings
    1  
 
       
2. ORGANIZATIONAL MATTERS
    1  
 
       
2.1 Name
    1  
2.2 Principal Office
    1  
2.3 Registered Office and Agent
    1  
2.4 General Filings
    1  
2.5 Purposes
    1  
2.6 Term
    2  
2.7 Definitions
    2  
2.8 Locations of Other Definitions
    6  
2.9 MLP Partnership Agreement
    7  
 
       
3. CAPITAL AND CONTRIBUTIONS
    7  
 
       
3.1 Initial Percentage Interests
    7  
3.2 Capital Contributions
    7  
3.3 Remedies for Non-Payment of Required Additional Capital Contributions
    8  
3.4 Interest; Returns of Capital
    9  
3.5 Loans From Partners
    9  
 
       
4. PROFITS, LOSSES AND DISTRIBUTIONS
    10  
 
       
4.1 Allocation of Profits and Losses
    10  
4.2 Special Allocations
    10  
4.3 Curative Allocations
    11  
4.4 Allocation of Recapture Items
    11  
4.5 Other Allocation Rules
    11  
4.6 Income Tax Allocations
    11  
4.7 Non-Liquidating Distributions
    12  
4.8 Distributions In-Kind
    13  
4.9 Liquidating Distributions
    13  
 
       
5. MANAGEMENT OF PARTNERSHIP AND ITS ASSETS
    13  
 
       
5.1 Creation of Management Committee
    13  
5.2 Powers of the Management Committee
    14  
5.3 Meetings of the Management Committee
    14  
5.4 Quorum
    15  

i



--------------------------------------------------------------------------------



 



         
5.5 Voting
    15  
5.6 Partnership Budget
    16  
5.7 Partnership Expenses
    17  
5.8 Partnership Officers
    17  
5.9 Actions By Partners
    17  
 
       
6. OTHER ACTIVITIES; CONFLICTS OF INTEREST
    18  
 
       
6.1 Other Activities of Partners
    18  
6.2 Conflicts of Interest
    19  
 
       
7. FINANCIAL, ACCOUNTING AND TAX MATTERS
    19  
 
       
7.1 Fiscal Year
    19  
7.2 Capital Accounts
    19  
7.3 Accounting Method; Books and Records
    20  
7.4 Reports; Financial Statements; Audits
    21  
7.5 General Tax Matters
    21  
7.6 Tax Matters Partner
    22  
7.7 Use of Cash
    23  
7.8 Property
    23  
 
       
8. TRANSFERS OF PARTNERSHIP INTERESTS
    23  
 
       
8.1 Restrictions on Transfer
    23  
8.2 Permitted Transfers
    23  
8.3 Right of First Offer
    24  
8.4 Conditions to Transfer
    24  
8.5 Specific Enforcement
    25  
 
       
9. ADDITIONAL PARTNERS
    25  
 
       
10. DISSOLUTION AND TERMINATION
    25  
 
       
10.1 Unilateral Acts Prohibited
    25  
10.2 Events of Dissolution
    26  
10.3 Winding Up, Liquidation and Distribution of Assets
    26  
10.4 Purchase Procedures
    27  
 
       
11. OPERATION OF THE PARTNERSHIP
    28  
 
       
12. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PARTNERS
    28  
 
       
13. NOTICES
    28  

ii



--------------------------------------------------------------------------------



 



         
14. INDEMNIFICATION
    29  
 
       
14.1 Indemnification by the Partnership
    29  
14.2 Indemnification by the Partners
    29  
14.3 Right of Partnership Indemnitee to Advances for Expenses
    30  
14.4 Defense of Action
    30  
 
       
15. MISCELLANEOUS
    31  
 
       
15.1 Amendments
    31  
15.2 Binding and Entire Agreement
    31  
15.3 Governing Law
    31  
15.4 Effect of Inconsistencies with the Act
    31  
15.5 Severability
    31  
15.6 Waivers
    31  
15.7 Rights and Remedies Cumulative
    31  
15.8 Dispute Resolution
    31  
15.9 Counterparts
    32  
15.10 Section Headings
    32  
15.11 Construction
    32  
15.12 Brokers
    33  
15.13 Further Assurances
    33  
15.14 Waiver of Certain Damages
    33  
15.15 Certificates of Interest
    33  
15.16 No Third-Party Beneficiaries
    33  

EXHIBITS

     
Exhibit 3.1
  Percentage Interests  
Exhibit 13
  Partner Addresses

iii



--------------------------------------------------------------------------------



 



FIRST AMENDED AND RESTATED
GENERAL PARTNERSHIP AGREEMENT
     THIS FIRST AMENDED AND RESTATED GENERAL PARTNERSHIP AGREEMENT is entered
into effective as of the Effective Date by and between WGPC Holdings LLC, a
Delaware limited liability company (the “Williams Partner”), and Williams
Pipeline Partners Holdings LLC, a Delaware limited liability company (the “MLP
Partner”) and amends and restates the General Partnership Agreement of Northwest
Pipeline GP, a Delaware general partnership (the “Partnership”), dated as of
October 1, 2007 (the “Original Agreement”). The Williams Partner and the MLP
Partner, together with any other persons who become parties to this Agreement in
the manner provided herein, are hereinafter collectively referred to as the
“Partners” and each, individually, as a “Partner.”
1. CONVERSION TO GENERAL PARTNERSHIP.
     1.1 Conversion. The Partners converted Northwest Pipeline Corporation (the
“Corporation”) to the Partnership as of October 1, 2007 pursuant to the Delaware
Revised Uniform Partnership Act, as the same may be amended from time to time
(the “Act”), and the Delaware General Corporation Law.
     1.2 Conversion Filings. Effective as of October 1, 2007, the Partners filed
(a) a Certificate of Conversion to Partnership with respect to the Corporation;
and (b) a Statement of Partnership Existence with respect to the Partnership.
2. ORGANIZATIONAL MATTERS.
     2.1 Name. The name of the Partnership shall be Northwest Pipeline GP.
     2.2 Principal Office. The principal office of the Partnership shall be
located at 295 Chipeta Way, Salt Lake City, Utah 84108, or at such other place
as may be determined by the Management Committee from time to time.
     2.3 Registered Office and Agent. The registered office of the Partnership,
and the office required to be maintained by the Partnership in the State of
Delaware pursuant to the Act, shall be located at Corporation Trust Center, 1209
Orange Street, Wilmington, Delaware 19801, in the County of New Castle. The
registered agent for the Partnership at such address shall be The Corporation
Trust Company. The Management Committee may designate a different registered
office or agent for the Partnership.
     2.4 General Filings. The Partners shall file such additional instruments,
and amendments thereto, as may from time to time be necessary or appropriate to
carry out this Agreement and enable the Partnership to conduct its business in
compliance with applicable laws.
     2.5 Purposes. The purposes of the Partnership shall be (a) to own, operate,
maintain, develop, improve, manage, finance, expand, sell, exchange, lease and
otherwise use or deal with or dispose of the Pipeline System and related
facilities and to engage in any and all business activities necessary or
incidental thereto, (b) to own membership or limited liability company interests
or shares or other equity interests in any existing or future subsidiary or

 



--------------------------------------------------------------------------------



 



Affiliate, (c) to engage, directly or indirectly through one or more
subsidiaries or Affiliates, in such other business activities as the Management
Committee from time to time may determine; provided, however, that the
Management Committee also determines that as of the date of commencement of such
other business activity, such activity (a) generates “qualifying income” (as
such term is defined pursuant to Section 7704 of the Code) or (b) enhances the
operations of an activity of the Partnership that generates qualifying income.
     2.6 Term. The term of the Partnership commenced upon the incorporation of
the Corporation and shall continue until the Partnership is dissolved in
accordance with Section 10.2.
     2.7 Definitions. For all purposes of this Agreement:
          (a) “Affiliate” of any Person means (i) any other Person which,
directly or indirectly, Controls, is Controlled by, or is under common Control
with, such Person, (ii) any general partner of such Person, or (iii) any Person
which, directly or indirectly, Controls, is Controlled by, or is under common
Control with, a Person described in clause (ii) of this sentence.
          (b) “Available Cash” means, for any Quarter (i) the sum of (A) all
cash and cash equivalents of the Partnership and its subsidiaries on hand at the
end of a particular Quarter, plus (B) and if the Management Committee so
determines all or any part of any additional cash and cash equivalents of the
Partnership and its subsidiaries on hand on the date of determination resulting
from working capital borrowings made after the end of such Quarter; minus
(ii) the amount of cash reserves established to (A) provide for the proper
conduct of the business of the Partnership and its subsidiaries (including
reserves for future capital expenditures and for future credit needs of the
Partnership and its subsidiaries) after such Quarter; and (B) comply with
applicable law or any debt instrument or other agreement or obligation to which
the Partnership or any of its subsidiaries is a party or its assets are subject;
provided, however, that disbursements made by the Partnership or any of its
subsidiaries or cash reserves established, increased or reduced after the end of
such Quarter but on or before the date of determination of Available Cash for
such Quarter shall be deemed to have been made, established, increased or
reduced, for purposes of determining Available Cash, within such Quarter if the
Management Committee so determines.
          (c) “Capital Account” means the account maintained for each Partner
and adjusted pursuant to Section 7.2.
          (d) “Capital Contribution” means the cash, cash equivalents, or fair
market value of property that a Partner contributes to the Partnership (as
agreed by all of the Partners), net of any liabilities that the Partnership is
considered to have assumed or taken subject to pursuant to Section 752 of the
Code.
          (e) “CHC Project” means the Colorado Hub Connection project (as
described in the Registration Statement).
          (f) “Code” means the United States Internal Revenue Code of 1986, as
amended from time to time.

2



--------------------------------------------------------------------------------



 



          (g) “Contract” means any written contract, mortgage, deed of trust,
bond, indenture, lease, license, note, franchise, certificate, option, warrant,
right or other instrument, document, obligation or agreement, and any oral
obligation, right or agreement.
          (h) “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, or the ownership of 50% or more of the voting, equity or profits
interests in such Person.
          (i) “Effective Date” means January 24, 2008.
          (j) “Event of Withdrawal” means:
               (i) in the case of a Partner that is a corporation, its
dissolution or the revocation of its charter or certificate of incorporation
unless reinstated within 60 days thereafter;
               (ii) in the case of a Partner that is a separate partnership,
limited liability company, joint venture or similar unincorporated association,
the dissolution and commencement of winding up of the Partner; or
               (iii) the filing by a Partner of any petition in bankruptcy or
for reorganization, liquidation or similar relief under any statute, law or
regulation governing the rights and relief of debtors; or the entry of an order
for relief against a Partner pursuant to an involuntary bankruptcy petition
filed against such Partner; or the adjudication of a Partner as bankrupt or
insolvent; or the application by a Partner for or such Partner’s consent to or
acquiescence in the appointment of a trustee, receiver or liquidator for all or
any substantial part of such Partner’s assets; or the making by a Partner of an
assignment for the benefit of creditors; or any substantially similar action on
the part of a Partner.
          (k) “FERC” means the U.S. Federal Energy Regulatory Commission.
          (l) “Governmental Authority” means the United States of America, any
state, commonwealth, territory or possession thereof and any political
subdivision or quasi-governmental authority of any of the same, including
courts, tribunals, departments, commissions, boards, bureaus, agencies,
counties, municipalities, provinces, parishes and other instrumentalities.
          (m) “Group Members” means the Partnership and any of its Subsidiaries.
          (n) “Indebtedness” means (i) debt for money borrowed and similar
monetary obligations evidenced by bonds (excluding surety and performance
bonds), notes, debentures, or other similar instruments, other than trade
accounts payable in the ordinary course of business, (ii) obligations with
respect to letters of credit, and (iii) guaranties, endorsements, and other
contingent obligations whether direct or indirect in respect of liabilities of
others of any of the types described in clauses (i) and (ii) above (other than
endorsements for collection or deposit in the ordinary course of business).
          (o) “Interest” means the entire ownership interest of a Partner in the
Partnership at any particular time, including the rights of such Partner to
Partnership capital,

3



--------------------------------------------------------------------------------



 



Profits, Losses, distributions and any other benefits to which such Partner may
be entitled hereunder, and the obligations of such Partner to comply with the
applicable terms and provisions of this Agreement.
          (p) “IPO” means the initial public offering of units representing
limited partner interests in the MLP to which the Registration Statement
relates.
          (q) “IPO Closing Date” means the date of the closing of the IPO.
          (r) “Judgment” means any judgment, writ, order, injunction, award or
decree of any court, judge, justice or magistrate, including any bankruptcy
court or judge, and any order of or by any Governmental Authority.
          (s) “Legal Requirements” means applicable common law and any
applicable statute, ordinance, code or other law, rule, regulation, order,
technical or other written standard, requirement, or procedure enacted, adopted,
promulgated, applied or followed by any Governmental Authority, including
Judgments.
          (t) “Lien” means any mortgage, pledge, lien, security interest, or
other similar encumbrance.
          (u) “Majority Vote” means the affirmative vote of one or more
Representatives representing Partners holding more than 50% of the total
Percentage Interests.
          (v) “Master Services Agreement” means the Master Services Agreement
entered into as of October 1, 2007 among Northwest Pipeline Services, LLC as the
contractor, and the Partnership.
          (w) “MLP” means Williams Pipeline Partners L.P.
          (x) “MLP Partner” means Williams Pipeline Partners Holdings LLC.
          (y) “MLP Partnership Agreement” means the Agreement of Limited
Partnership of the MLP, as it may be amended from time to time.
          (z) “Percentage Interest” means, with respect to a Partner, the
percentage set forth opposite such Partner’s name on Exhibit 3.l, subject to
adjustment pursuant to a transfer of an Interest by a Partner or the issuance of
new Interests by the Partnership, in either case, in compliance with the terms
of this Agreement.
          (aa) “Person” means any individual, partnership, limited liability
company, corporation, association or other unincorporated entity of any kind.
          (bb) “Pipeline System” means any natural gas pipeline system owned and
operated by the Partnership, including mainline and lateral transmission
pipeline, transmission compressor stations, and storage facilities.
          (cc) “Prime Rate” means the prime commercial lending rate in effect
from time to time at the Partnership’s principal bank, as determined by the
Management Committee.

4



--------------------------------------------------------------------------------



 



          (dd) “Pro Rata” with respect to the Partners, or any of them, means in
proportion to their respective Percentage Interests.
          (ee) “Profits” and “Losses” of the Partnership shall mean for each
taxable year of the Partnership an amount equal to the Partnership’s taxable
income or loss for such year as determined for federal income tax purposes in
accordance with the accounting method and rules used by the Partnership and in
accordance with Code Section 703(a) (for such purpose, all items of income,
gain, loss or deduction required to be separately stated pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), subject to the
following modifications:
               (i) All fees and other expenses incurred by the Partnership to
promote the sale of (or to sell) any interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are required;
               (ii) Except as otherwise provided in Section 1.704-1(b)(2)(iv)(m)
of the Treasury Regulations, the computation of all items of income, gain, loss
and deduction shall be made without regard to any election under Section 754 of
the Code which may be made by the Partnership;
               (iii) any income of the Partnership that is exempt from federal
income tax and not otherwise taken into account in computing Profits and Losses
shall be added to such taxable income or loss;
               (iv) any expenditures of the Partnership described in
Section 705(a)(2)(B) of the Code or treated as Code Section 705(a)(2)(B)
expenditures pursuant to Section 1.704-1(b)(2)(iv)(i) of the Treasury
Regulations, and not otherwise taken into account, shall be subtracted from such
taxable income or loss;
               (v) with respect to Partnership property which, in conformity
with Treasury Regulations, has a book value greater than or less than its
adjusted tax basis, “Profits” and “Losses” of the Partnership shall be
determined by reference to the depreciation and amortization deduction, if any,
allowable with respect to such property as computed for book purposes (and not
for tax purposes), as determined pursuant to Section 1.704-1(b)(2)(iv)(g) of the
Treasury Regulations, and by the gain or loss attributable to such property as
computed for book purposes (and not for tax purposes), by reference to such
property’s adjusted book value; and
               (vi) notwithstanding any other provision of this Section 2.7(cc),
any items which are specially allocated to the Partners pursuant to
Sections 4.2, 4.3 or 4.4 hereof shall not be taken into account in computing
Profits or Losses.
          (ff) “Quarter” means any fiscal quarter of the Partnership.
          (gg) “Registration Statement” means the Form S-1 (SEC File
No. 333-146015) and the prospectus filed therewith, with all amendments, of the
MLP.
          (hh) “Subsidiary” means, with respect to any Person, (a) a corporation
of which more than 50% of the voting power of shares entitled (without regard to
the occurrence of any

5



--------------------------------------------------------------------------------



 



contingency) to vote in the election of directors or other governing body of
such corporation is owned, directly or indirectly, at the date of determination,
by such Person, by one or more Subsidiaries of such Person or a combination
thereof, (b) a partnership (whether general or limited) in which such Person or
a Subsidiary of such Person is, at the date of determination, a general or
limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
          (ii) “Transaction Documents” means this Agreement, the Contribution,
Conveyance and Assumption Agreement, the Interest Purchase Agreement and all of
the other documents, instruments and agreements contemplated hereunder or
thereunder.
          (jj) “Transfer” means to sell, assign, transfer, exchange or otherwise
dispose or convey.
          (kk) “Treasury Regulations” means the income tax regulations
promulgated under the Code.
          (ll) “Unanimous Vote” means the affirmative vote of Representatives
representing Partners holding 100% of the total Percentage Interests.
     2.8 Locations of Other Definitions. The terms set forth below shall have
the meanings ascribed in the Sections indicated:

          Terms     Section of Location  
704(c) Property
    4.6(b)  
Act
    1.1  
Additional Agreement
    12(b)  
Adjusted Property
    4.6(c)  
Book-Tax Disparity
    4.6(c)  
Budget
    5.6(d)  
Certificates
    15.15  
CHC Capital Contribution
    3.2(b)  
Corporation
    1.1  
Default Rate
    3.3  
Defaulting Partner
    3.3  
Event of Dissolution
    10.2  
GAAP
    7.3  
Indemnified Losses
    14.1  
Indemnified Party
    14.4  
Indemnifying Party
    14.4  
Indemnitor
    14.2  
Liquidating Partner
    10.3(a)  

6



--------------------------------------------------------------------------------



 



          Terms     Section of Location  
Losses
    2.7(ee)
Management Committee
    5.1(a)  
Negotiation Period
    8.3(c)  
Non-Defaulting Partner
    3.3  
Non-Selling Partners
    8.3(a)  
Notice of Dispute
    15.8(b)  
Offered Interest
    8.3(a)  
Operating Loans
    3.5(a)  
Partner, Partners
    Preamble
Partner Indemnitee
    14.2  
Partnership
    1.1  
Partnership Accountants
    7.4(c)  
Partnership Budget
    5.6(a)  
Partnership Indemnitee
    14.1  
Prior Partnership Budget
    5.6(c)  
Purchase Notice
    8.3(b)  
Reestimated Partnership Budget
    5.6(d)  
Remedial Method
    4.6(b)  
Representatives
    5.1(a)  
Sale Offer
    8.3(a)  
Selling Partner
    8.3(a)  
Tax Information Notice
    7.5(b)  
Third Party Action
    14.4  
TMP
    7.6(a)  
Williams Partner
    Preamble

     2.9 MLP Partnership Agreement. Notwithstanding any other provision of this
Agreement, to the extent any provision of this Agreement contradicts with or is
in conflict with any provision of the MLP Partnership Agreement, the provisions
of the MLP Partnership Agreement shall control.
3. CAPITAL AND CONTRIBUTIONS.
     3.1 Initial Percentage Interests. The Percentage Interests of the Partners
as of the Effective Date shall be as set forth on Exhibit 3.1 hereto. Upon the
transfer by a Partner of all or a portion of such Partner’s Interest pursuant to
Article 8 or the issuance of new Interests by the Partnership in compliance with
this Agreement, Exhibit 3.1 shall be updated to reflect the Percentage Interests
of the Partners immediately following such transfer.
     3.2 Capital Contributions.
          (a) Subject to Section 3.2(b) and 3.2(c) below, the Management
Committee may from time to time assess the Partners Pro Rata for Capital
Contributions to the Partnership in such amounts as the Management Committee may
determine to be reasonably necessary to fund the operations and capital
requirements (whether working maintenance or expansion capital) of the
Partnership and to provide for timely payment of Partnership obligations. The

7



--------------------------------------------------------------------------------



 



notice of assessment shall state the aggregate amount of Capital Contributions
called for, each Partner’s Pro Rata share thereof, and the purpose for which the
assessment is made. Each Partner’s share of any Capital Contribution assessed
hereunder shall be due and payable within 30 days after notice of assessment is
given. Except as otherwise determined by the Management Committee, all capital
contributions shall be made by wire transfer of immediately available funds.
          (b) To the extent that the Management Committee determines that
Capital Contributions are necessary or desirable in connection with the
construction of the CHC Project (“CHC Capital Contributions”), such CHC Capital
Contributions shall be assessed against and contributed only by the holder of
the Interest held, as of the Effective Date, by the Williams Partner. The notice
of assessment for any CHC Capital Contributions shall state the aggregate amount
of such CHC Capital Contributions called for, and the purpose for which the
assessment is made. The holder of such Interest shall contribute such assessed
amounts to the Partnership by wire transfer of immediately available funds
within 30 days after the date of the assessment notice. At the time a CHC
Capital Contribution is made by the holder of such Interest, an adjustment in
the amount of the CHC Capital Contribution shall be made to the initial book
value (as maintained for Capital Account purposes) of the properties of the
Partnership that were initially contributed by the holder of such Interest and
to the Capital Account of the holder of such Interest as a purchase price
adjustment.
          (c) Notwithstanding Sections 3.2(a) and 3.2(b) above, and
Section 5.5(c) below, if there occurs (i) a material default under a material
agreement of the Partnership, or (ii) a default on or failure to make payment of
an obligation of the Partnership or a failure to take other action that is
likely to result in the imposition of a Lien upon or a seizure or other
collection actions against a material asset or assets of the Partnership, or
(iii) a failure to comply with an order of a Governmental Authority having
jurisdiction over the Partnership, which, in each case, would be reasonably
likely to have a material adverse effect on the business, operations or
financial condition of the Partnership, then any Partner may require all of the
Partners to make a Capital Contribution to the Partnership by wire transfer of
immediately available funds in order to cure such default, pay such obligation,
comply with such order or take other action in connection therewith, by
delivering written notice to the other Partners of its intent to require such
Capital Contribution pursuant to this Section 3.2(c); provided, however, that
the aggregate amount of such required Capital Contribution shall not exceed the
minimum amount necessary to prevent such default, seizure or noncompliance of
the type described in the preceding clauses (i), (ii) and (iii) of this
Section 3.2(c).
          (d) Except as otherwise required by law or this Agreement, no Partner
shall be obligated to make any Capital Contributions to the Partnership, unless
otherwise expressly agreed in writing by such Partner. No Partner shall make any
voluntary Capital Contributions to the Partnership except as expressly permitted
by this Agreement.
     3.3 Remedies for Non-Payment of Required Additional Capital Contributions.
Failure of any Partner to make full and timely payment to the Partnership of any
Capital Contribution required under Section 3.2 shall constitute a breach of
this Agreement. The unpaid amount shall bear interest at a floating rate (the
“Default Rate”) equal to the greater of (i) the Prime Rate plus 5 percentage
points, and (ii) the then current interest rate on the Partnership’s senior debt
plus 5 percentage points, from the date due until paid by such Partner (the
“Defaulting Partner”) or contributed by the other Partner (the “Non-Defaulting
Partner”).

8



--------------------------------------------------------------------------------



 



Upon such a default, the Non-Defaulting Partner may, in addition to any other
available remedies, pursue any of the following courses of action, or such
combination thereof as may be necessary or appropriate to obtain full
satisfaction of the Defaulting Partner’s obligation hereunder:
          (a) The Partnership may retain any funds which would otherwise be
distributed hereunder to the Defaulting Partner, until such time as the
Partnership has recovered the full amount in default, together with accrued
interest thereon. The amounts retained shall be credited first to interest and
then to contributions payable.
          (b) The Non-Defaulting Partner may advance all or any portion of the
amount in default to the Partnership. If the Non-Defaulting Partner elects to
advance to the Partnership all or a portion of the amount in default, such
advance shall be treated as a loan to the Defaulting Partner, followed by a
contribution of the borrowed funds to the Partnership by the Defaulting Partner
curing the default in whole or in part. Such a loan shall be payable on demand
and bear interest at the Default Rate. Until the Defaulting Partner’s debt to
the Non-Defaulting Partner, together with interest thereon, is paid in full, any
funds or property which otherwise would be distributable to the Defaulting
Partner from time to time hereunder shall be paid to the Non-Defaulting Partner.
Any such payments shall be deemed to be distributions to the Defaulting Partner
by the Partnership followed by appropriate payments by the Defaulting Partner to
the Non-Defaulting Partner. Payments shall be credited first to accrued
interest.
     3.4 Interest; Returns of Capital. The Partners shall not receive interest
on or with respect to their Capital Contributions or the amount of their Capital
Accounts. Returns of capital shall be made only as provided herein.
     3.5 Loans From Partners.
          (a) If the Partnership does not have sufficient funds, or access to
such funds pursuant to the Partnership’s credit facilities, to fulfill its
contractual obligations to lenders (other than Partners) or other third parties,
to pay for any of its uninsured losses, or otherwise to provide for the timely
payment of its obligations in the ordinary course of its business, and the
Partners are unable or unwilling to make the necessary Capital Contributions to
the Partnership to provide for such obligations or losses, then any Partner, in
its discretion may, but shall not be required to, loan to the Partnership
amounts sufficient to provide for such losses or obligations (the “Operating
Loans”). Operating Loans shall be made to the Partnership upon commercially
reasonable terms at an interest rate equal to the greater of (i) the Prime Rate,
plus 3 percentage points, and (ii) the then current interest rate on the
Partnership’s senior debt, plus 3 percentage points. In addition to Operating
Loans, the Partnership may borrow money from the Partners at such other times
and upon such other terms as the Management Committee deems appropriate.
          (b) Unless otherwise determined by the Management Committee, whenever
the Partnership proposes to borrow money from a Partner, including but not
limited to the Operating Loans provided for in Section 3.5(a) above, (i) all
Partners shall be afforded an opportunity to participate Pro Rata in lending
such money, (ii) such loan shall be secured only by the assets of the
Partnership and shall be non-recourse as to the Partners, and (iii) such loans
shall be subordinated to the Partnership’s senior bank debt and senior notes and
debentures. Payments by the Partnership to the Partners in repayment of
Operating Loans or

9



--------------------------------------------------------------------------------



 



other loans by the Partners to the Partnership shall be made in proportion to
the respective then outstanding balances of principal plus accrued interest owed
by the Partnership to each Partner. Any then outstanding Operating Loans or
other loans by the Partners to the Partnership shall be due and payable in full
upon dissolution of the Partnership.
4. PROFITS, LOSSES AND DISTRIBUTIONS.
     4.1 Allocation of Profits and Losses. Subject to the special allocations
set forth in Sections 4.2, 4.3, 4.4 and 4.5 below, the Profits and Losses of the
Partnership shall be allocated to the Partners Pro Rata.
     4.2 Special Allocations. Notwithstanding Section 4.1 of this Agreement:
          (a) If, during a taxable year of the Partnership, there is a net
decrease in the Partnership’s minimum gain as defined in Treasury Regulations
Section 1.704-2(d), then each Partner shall be allocated items of income
(including gross income) and gain for such year (and if necessary for subsequent
years) in an amount equal to such Partner’s share of the net decrease in
Partnership minimum gain. This Section 4.2(a) is intended to comply with the
minimum gain chargeback requirement of Section 1.704-2(f) of the Treasury
Regulations and shall be interpreted consistently therewith. For any taxable
year that the Partnership has a net decrease in minimum gain, if the minimum
gain chargeback requirement would cause a distortion in the economic arrangement
of the Partners and it is not expected that the Partnership will have sufficient
other income to correct that distortion, the Management Committee may seek to
have the Internal Revenue Service waive the minimum gain chargeback requirement
in accordance with Section 1.704-2(f)(4) of the Treasury Regulations.
          (b) If, during a taxable year of the Partnership, there is a net
decrease in partner nonrecourse debt minimum gain as defined in Treasury
Regulations Section 1.704-2(i)(3), then each Partner with a share of that
partner nonrecourse debt minimum gain shall be allocated items of income
(including gross income) and gain for such year (and if necessary for subsequent
years) in an amount equal to such Partner’s share of the net decrease in partner
nonrecourse debt minimum gain. This Section 4.2(b) is intended to comply with
the minimum gain chargeback requirement of Section 1.704-2(i)(4) of the Treasury
Regulations and shall be interpreted consistently therewith.
          (c) Items of Partnership loss, deduction and Code Section 705(a)(2)(B)
expenditures which are attributable to any nonrecourse debt of the Partnership
and are characterized as partner nonrecourse deductions under
Sections 1.704-2(i)(1) or (2) of the Treasury Regulations shall be specially
allocated to the Partner who bears the economic risk of loss with respect to
such nonrecourse debt in accordance with Section 1.704-2(i)(1) of the Treasury
Regulations.
          (d) Nonrecourse deductions (as defined in Section 1.704-2(b)(1) of the
Treasury Regulations) shall be allocated to the Partners Pro Rata.
          (e) To the extent that an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Section 734(b) or 743(b) of the Code is required
pursuant to Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4) of the
Treasury Regulations, to be taken into account in determining Capital Accounts
as the result of a Distribution to a Partner in complete liquidation of its
Interest, the amount of such adjustment to Capital Accounts shall

10



--------------------------------------------------------------------------------



 



be treated as an item of gain (if the adjustment increases the basis of the
asset) or loss (if the adjustment decreases such basis), and such gain or loss
shall be specially allocated to the Partners in accordance with their interests
in the Partnership in the event Section 1.704-1(b)(2)(iv)(m)(2) of the Treasury
Regulations applies, or to the Partner to whom such Distribution was made in the
event Section 1.704-1(b)(2)(iv)(m)(4) of the Treasury Regulations applies.
     4.3 Curative Allocations. Any allocations made or expected to be made to
the Partners pursuant to Section 4.2 hereof shall be taken into account in
computing allocations of Partnership Profits and Losses pursuant to Section 4.1
and any other allocations pursuant to Section 4.2, so that after all allocations
to the Partners pursuant to Sections 4.1 and 4.2 have been made, each Partner’s
Capital Account balance is, to the extent possible, equal to the Capital Account
balance such Partner would have had if the special allocations required by
Section 4.2 hereof had not been required, and all Partnership items were
allocated pursuant to Section 4.1 hereof. The application of this Section 4.3
and the making of curative allocations pursuant hereto shall be made in any
reasonable manner by the Management Committee after consultation with the
Partnership’s independent accountants.
     4.4 Allocation of Recapture Items. All recapture of income tax deductions
resulting from the sale or disposition of Partnership property shall be
allocated to the Partner or Partners to whom the deduction that gave rise to
such recapture was allocated hereunder to the extent that such Partner is
allocated any gain from the sale or other disposition of such property.
     4.5 Other Allocation Rules.
          (a) If any fees or other payments deducted for federal income tax
purposes by the Partnership are recharacterized by a final determination of the
Internal Revenue Service as nondeductible distributions to any Partner then,
notwithstanding all other allocation provisions (other than allocations pursuant
to Section 4.3 above), gross income shall be allocated to such Partner (for the
year(s) of adjustment) in an amount equal to the fees or payments
recharacterized.
          (b) Any income or deduction imputed to the Partnership for federal
income tax purposes with respect to a transaction between a Partner and the
Partnership shall be allocated to such Partner; provided, however, that no such
allocation shall materially alter the economic agreement among the Partners
(without regard to tax consequences) that would have been obtained had such
income or deduction not been so imputed to the Partnership.
     4.6 Income Tax Allocations.
          (a) Subject to Sections 4.6(b) and 4.6(c) below, each item of income,
gain, loss or deduction of the Partnership for federal income tax purposes shall
be allocated to and shared by the Partners in the same manner as the
corresponding “book” items are allocated pursuant to Section 4.1. Credits shall
be allocated to and shared by the Partners Pro Rata.
          (b) In accordance with Code Section 704(c)(1)(A) and
Section 1.704-1(b)(2)(iv) of the Treasury Regulations, if a Partner contributes
property to the Partnership with a fair market value that differs from its
adjusted basis at the time of contribution (a “704(c) Property”), then income,
gain, loss and deductions with respect to such 704(c) Property shall, solely for
income tax purposes, be allocated among the Partners so as to

11



--------------------------------------------------------------------------------



 



take account of any variation between the adjusted basis of such property to the
Partnership and its fair market value at such time of contribution using the
remedial method of allocations as described in Section 1.704-3(d) of the
Treasury Regulations (the “Remedial Method”).
          (c) If, under Section 1.704-1(b)(2)(iv)(f) of the Treasury
Regulations, Partnership property that has been revalued is properly reflected
in the Capital Accounts and on the books of the Partnership at a book value that
differs from the adjusted tax basis of such property (a “Book-Tax Disparity”),
then depreciation, depletion, amortization, and gain or loss with respect to
such property (the “Adjusted Property”) shall be shared among the Partners in a
manner that takes account of the variation between the adjusted tax basis of
such Adjusted Property and its book value, using the Remedial Method.
          (d) The Partnership may determine to depreciate the portion of an
adjustment under section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation method and
useful life applied to the Partnership’s common basis of such property, despite
the inconsistency of such method with Section 1.167(c)-1(a)(6) of the Treasury
Regulations, or any successor provisions. If the Partnership determines that
such reporting position cannot reasonably be taken, the Partnership may adopt
any reasonable depreciation convention that would not have a material adverse
effect on the Partners.
          (e) Allocations under this Section 4.6 are solely for purposes of
federal, state and local income taxes and will not affect, or in any way be
taken into account in computing, any Partner’s Capital Account or share of
Profits, Losses or other items or distributions under this Agreement.
     4.7 Non-Liquidating Distributions.
          (a) Subject to Section 4.7(b) and Article 9 below, on or before the
last day of the calendar month following the end of each Quarter, the Management
Committee shall determine the amount of the Partnership’s Available Cash as of
the last day of such preceding Quarter and shall distribute an amount equal to
100% of Available Cash to the Partners Pro Rata; provided, however, the
Partnership shall not be required to make any distributions of Available Cash
pursuant to this Section 4.7(a) until after the IPO Closing Date and may instead
make cash distributions of Available Cash at any time, and in any amount it
determines to be appropriate before or on the IPO Closing Date and in connection
with the IPO; and provided, further, that the amount of Available Cash required
to be distributed for the Quarter in which the IPO Closing Date occurs, shall be
pro rated based upon a fraction, of which the numerator is the number of days in
the period that commences on the IPO Closing Date and ends on last day of such
Quarter and of which the denominator is the number of days in such Quarter.
          (b) Subject to any restrictions imposed by the Partnership’s
agreements with its third party lenders, the Partnership may make distributions
to the Partners Pro Rata, at such times and in such amounts as the Management
Committee shall determine by Unanimous Vote.
          (c) All amounts withheld pursuant to the Code or any provision of any
state or local tax law with respect to any Partner shall be treated for all
purposes of this Agreement as

12



--------------------------------------------------------------------------------



 



amounts distributed by the Partnership to such Partner and shall reduce the
distribution to such Partner to be made pursuant to this Section 4.7.
     4.8 Distributions In-Kind. If any assets of the Partnership are to be
distributed in-kind at any time including pursuant to Section 10.3 of this
Agreement, then the gross fair market value of such assets as of the date of
such distribution shall be determined in accordance with this Agreement or as
otherwise agreed by the Management Committee, and the Partners’ Capital Accounts
shall be adjusted in the same manner and proportions as if the assets had been
sold for such fair market value and any Profit or Loss had been allocated to the
Partners in accordance with this Article 4. Any in-kind distribution of assets
of the Partnership, including pursuant to Section 10.3, shall be reflected in
the books kept according to U.S. generally accepted accounting principals
(“GAAP”) or the books kept for FERC purposes of the Partnership in accordance
with GAAP or the accounting principals required by the FERC, respectively.
     4.9 Liquidating Distributions. Notwithstanding anything to the contrary in
this Agreement, proceeds resulting from any Transfer of any property of the
Partnership incident to the liquidation and winding up of the Partnership, as
well as any other property distributed in liquidation of the Partnership, shall
only be distributed to the Partners in accordance with the provisions of
Section 10.3.
5. MANAGEMENT OF PARTNERSHIP AND ITS ASSETS.
     5.1 Creation of Management Committee.
          (a) A committee (the “Management Committee”) is hereby established to
oversee, manage and supervise all aspects of the Partnership and its business.
The Management Committee shall consist of two individuals (“Representatives”),
one designated by the Williams Partner and one designated by the MLP Partner.
Initially, the names, addresses and facsimile numbers of the Partners’
Representatives on the Management Committee shall be as follows:

     
Williams Partner:
  Donald R. Chappel
 
  One Williams Center
 
  Tulsa, OK 74172-0172
 
  Facsimile (918) 573-0871
 
   
MLP Partner:
  Phillip D. Wright
 
  2800 Post Oak Blvd.
 
  Houston, TX 77056
 
  Facsimile (713) 215-4269

Any Partner may from time to time, by notice to the other Partners, remove its
Representative and designate a new Representative, or appoint an alternate
Representative to serve in place of a regular Representative at any meeting. Any
notice appointing a new Representative shall set forth the address of the
Representative and a telephone number for facsimile transmissions to the
Representative.
          (b) Each Representative shall have full authority to act on behalf of
the Partner that designated such Representative and the vote or actions of a
Representative at a

13



--------------------------------------------------------------------------------



 



meeting of the Management Committee (or through written consent) shall represent
and bind the Partner that designated such Representative with respect to any
matter. Each Representative is an agent of the Partner designating such
Representative and, to the fullest extent permitted by law, does not owe any
duty (fiduciary or otherwise) to the Partnership, any other Partner or any other
Representative.
     5.2 Powers of the Management Committee.
          (a) The Management Committee shall be responsible for management of
the business and affairs of the Partnership subject to the delegation of powers
and duties to officers of the Partnership and other Persons as provided below.
All powers of the Partnership, except those specifically reserved or granted to
the Partners by statute or this Agreement, are hereby granted to and vested in
the Management Committee, and the Management Committee shall have full
authority, discretion and power with respect to all Partnership actions and the
execution of all instruments or other documents necessary or appropriate in
connection therewith. The Management Committee shall have the power to delegate
authority in writing to such officers, employees, agents and representatives of
the Partnership as it from time to time may deem appropriate, but subject to
such exceptions and conditions as the Management Committee may determine for the
purposes of limiting the scope of any such delegation of authority, and subject
to revocation of such delegated authority by further action of the Management
Committee at any time. Any delegation of authority to take any action must be
approved in the same manner as would be required for the Management Committee to
directly approve such action.
          (b) Any Partner shall have the right to receive materials made
available to the Management Committee, and shall have the right to consult with
the Management Committee regarding all aspects of the Partnership and its
business.
          (c) Each Representative shall be an agent of and shall represent, and
owe duties to, only the Partner that designated such Representative (the nature
and extent of such duties being an internal affair of the partner), and, to the
fullest extent permitted by law, shall not owe any duty (fiduciary or otherwise)
to the Partnership, any other partner or representative or any officer or
employee of the Partnership. The provisions of this Section 5.2(c) shall also
inure to the benefit of each Partner’s Representative.
     5.3 Meetings of the Management Committee.
          (a) The Management Committee shall meet no less frequently than
quarterly. In addition, special meetings of the Management Committee shall be
held at such times as are required by this Agreement and upon the call of any
Partner or Representative who gives at least 10 days prior written notice to the
other Partners specifying the agenda for such meeting. Unless otherwise agreed
by the Management Committee, Management Committee meetings shall be held at the
Partnership’s principal office as set forth in Section 2.2.
          (b) Each Representative may bring to any Management Committee meeting
any number of other individuals, including consultants, advisors, legal counsel,
and technical or other experts, except that if any Representative shall request
that any part or all of a Management Committee meeting be held in executive
session, then only the Representatives accompanied by no more than two of their
respective advisors may attend the executive

14



--------------------------------------------------------------------------------



 



session. Management Committee meetings may be conducted in whole or in part by
the means of conference telephone or similar communications equipment whereby
all persons participating in the meeting may hear and speak to one another.
          (c) Minutes of each meeting of the Management Committee shall be
prepared and circulated to Management Committee members. Upon their adoption by
the Management Committee, minutes shall be filed at the principal office of the
Partnership.
          (d) Any action required or permitted to be taken at a regular or
special meeting of the Management Committee may be taken without a meeting,
without prior notice, and without a vote if a consent or consents in writing,
setting forth the action so taken, is signed either by all of the
Representatives or by all of the Partners.
     5.4 Quorum. Representatives of (a) one or more Partners holding a Majority
Vote present in person, by conference telephone or by written proxy and entitled
to vote, shall constitute a quorum for the transaction of business for purposes
of considering matters that require a Majority Vote under this Agreement, and
(b) all of the Partners present in person, by conference telephone or by written
proxy and entitled to vote, shall constitute a quorum for the transaction of
business for purposes of considering matters that require a Unanimous Vote under
this Agreement.
     5.5 Voting.
          (a) Each Representative shall have a vote with respect to all
Management Committee matters that is equal to the Percentage Interest of the
Partner appointing such Representative.
          (b) All decisions and actions of the Management Committee with respect
to the Partnership and its business shall be made and taken by Majority Vote,
except as otherwise provided in Section 5.5(c) below.
          (c) Notwithstanding any other provision of this Agreement to the
contrary, none of the Partnership, the Management Committee nor any Partner
shall cause or commit the Partnership to take any of the following actions
without a Unanimous Vote of the Management Committee:
               (i) Any voluntary bankruptcy filing or, to the fullest extent
permitted by law, any liquidation, dissolution or winding up of the Partnership;
               (ii) The issuance, incurrence, assumption or guarantee of any
Indebtedness or the pledge of or grant of any security interest in any
Partnership assets;
               (iii) The commencement or resolution of any Section 4 general
rate case under the NGA, or any other proceeding or controversy at the Federal
Energy Regulatory Commission or an appeal of an order thereof, the outcome of
which would cause (A) the Partnership’s revenues to be reduced by, or the
Partnership to pay penalties, refunds or interest in excess of, $50 million or
(B) the Partnership to agree to any criminal penalty;
               (iv) Any amendment to this Agreement in accordance with
Section 15.1;

15



--------------------------------------------------------------------------------



 



               (v) Any distributions to the Partners other than distributions
pursuant to Section 4.7(a) or Section 4.7(b) above;
               (vi) The (A) admission of a new Partner (other than pursuant to
Section 8.2) or the issuance of any Interests or other equity (or convertible)
interests in the Partnership, (B) the redemption, repurchase or other
acquisition of Interests in the Partnership or (C) any withdrawal by any Partner
from the Partnership;
               (vii) The Transfer or lease of (A) all or substantially all of
the assets of the Partnership or (B) any portion of such assets with a value in
excess of US$20 million;
               (viii) Any merger or consolidation of the Partnership with
another Person or any conversion or reorganization of the Partnership that would
change the form of the Partnership from a general partnership to a limited
liability company, corporation, limited partnership or other form of business
entity;
               (ix) Acquiring, commencing or conducting any new activity or
business that may generate income for federal income tax purposes that may not
be “qualifying income” (as such term is defined pursuant to Section 7704 of the
Code);
               (x) Approval of the Partnership Budget as provided in
Section 5.6;
               (xi) Approval of a Transfer of an interest pursuant to
Section 8.4(b); or
               (xii) Any amendment to the Master Services Agreement, other than
any amendment that the Management Committee determines would not materially
adversely affect the Partnership.
          (d) Each Representative shall be an agent of, and shall represent and,
to the fullest extent permitted by law, owe duties to, only the Partner that
designated such Representative to the Management Committee. With respect to any
vote, consent, approval or disapproval at any meeting of the Management
Committee or otherwise under this agreement, to the fullest extent permitted by
law, each Partner or its Representative may grant or withhold its vote, consent,
approval or disapproval in its sole discretion, free from any duty, fiduciary or
otherwise, to the Partnership, any other Partner, any other Representative or
any other Person who is a party to or otherwise bound by this Agreement. The
provisions of this Section 5.5(d) shall apply notwithstanding the negligence,
gross negligence, willful misconduct, strict liability or other fault or
responsibility of a Partner or its Representative.
     5.6 Partnership Budget.
          (a) The Management Committee shall approve a Partnership budget (the
“Partnership Budget”) for each fiscal year of the Partnership.
          (b) Prior to the beginning of each fiscal year of the Partnership, the
Management Committee shall cause a proposed Partnership Budget for the following
fiscal year to be prepared and submitted to the Management Committee for
approval.
          (c) If the Management Committee fails to adopt a Partnership Budget on
or before December 1 of any year, then the Management Committee shall be deemed
to have

16



--------------------------------------------------------------------------------



 



approved as the Partnership Budget for the next calendar year the last
Partnership Budget that was approved by the Management Committee (the “Prior
Partnership Budget”); provided, however, that (i) all operating expense items
(other than capital expenditures) shall be increased by 5% from the Prior
Partnership Budget, and (ii) the capital expenditure budget shall be set at
12/11ths of the amount actually spent in the first eleven months of the year
covered by the Prior Partnership Budget; and further provided, that if a
Partnership Budget subsequently is approved by the Management Committee such
subsequently approved Partnership Budget shall be effective for the remainder of
the applicable fiscal year.
          (d) After a final Partnership Budget have been approved by the
Management Committee (or otherwise deemed approved as provided above), the
Partnership shall implement the Partnership Budget and shall be authorized to
make the expenditures and incur the obligations provided for therein. With the
prior approval of the Management Committee, the Partnership Budget may be
reestimated at any time during a fiscal year (a “Reestimated Partnership
Budget”). All Reestimated Partnership Budgets also shall be subject to the
approval of the Management Committee. The term “Budget” as used in this
Agreement shall be deemed to include both Partnership Budgets and Reestimated
Partnership Budgets.
     5.7 Partnership Expenses. Except as determined in advance by the Management
Committee or as expressly provided in this Agreement or any agreement approved
by the Management Committee, no Partner or member of the Management Committee
shall be entitled to reimbursement of expenses or to compensation from the
Partnership for services rendered to the Partnership as such.
     5.8 Partnership Officers. The Management Committee may appoint employees of
any Partner or their Affiliates to serve as officers of the Partnership, and
such officers may include a chief executive officer, a president, a senior vice
president, one or more vice presidents, a treasurer, a secretary, one or more
assistant secretaries, one or more assistant treasurers, a general counsel, a
controller and an assistant general counsel. Any such officers so appointed
shall serve at the pleasure of the Management Committee and shall have such
duties as the Management Committee shall determine.
     5.9 Actions By Partners.
          (a) No Partner shall have any authority to act for, or to assume any
obligation or responsibility on behalf of, another Partner or the Partnership,
except as expressly set forth in this Agreement or approved by the Management
Committee in accordance with the terms of this Agreement. Each Partner agrees to
indemnify and hold each other Partner harmless from and against any claim,
demand, loss, damage, liability or expense of any kind or nature whatsoever,
including reasonable attorneys’ fees, incurred by or against such other Partner
and arising out of or resulting from any action taken by the indemnifying
Partner in violation of this Section 5.9(a).
          (b) Any Partner asserting a right to indemnification under
Section 5.9(a) shall so notify the other Partner in writing. The indemnifying
Partner shall have the right to defend against any claims or actions by third
parties giving rise to such claim for indemnification to the fullest extent
permitted by law. If the indemnifying Partner assumes such defense, such
indemnifying Partner shall not settle or permit the settlement of any such third
party claim or action without the prior written consent of the indemnified
Partner, which consent shall not be

17



--------------------------------------------------------------------------------



 



unreasonably withheld. If the indemnifying Partner fails to assume the defense
of any such claim or action, then the indemnified Partner may defend or settle
such claim or action without the consent of the indemnifying Partner.
6. OTHER ACTIVITIES; CONFLICTS OF INTEREST.
     6.1 Other Activities of Partners.
          (a) Each Partner agrees that, for so long as it is a Partner of the
Partnership, (i) its sole business will be to act as a general partner or
managing member of the Partnership and any other partnership or limited
liability company of which the Partnership is, directly or indirectly, a partner
or member and to undertake activities that are ancillary or related thereto and
(ii) shall not engage in any business or activity or incur any debts or
liabilities except in connection with or incidental to (A) its performance as
general partner, manager or member of one or more Group Members or (B) the
acquiring, owning or disposing of debt or equity securities in any Group Member.
          (b) Notwithstanding the terms of Section 6.1(a), any Affiliate or
Affiliates of a Partner (except any wholly-owned Subsidiary of a Partner) shall
have the right to engage in businesses of every type and description and other
activities for profit and to engage in and possess an interest in other business
ventures of any and every type or description, whether in businesses engaged in
or anticipated to be engaged in by any Group Member, independently or with
others, including business interests and activities in direct competition with
the business and activities of any Group Member, and none of the same shall
constitute a breach of this Agreement or any duty otherwise existing at law, in
equity or otherwise to any Group Member or any Partner. None of any Group Member
or any other Person shall have any rights by virtue of this Agreement or the
partnership relationship established hereby in any business ventures of any
Affiliates of a Partner.
          (c) Subject to the terms of Section 6.1(a) and Section 6.1(b), but
otherwise notwithstanding anything to the contrary in this Agreement, (i) the
engaging in competitive activities by any Person (other than any Partner or a
wholly owned Subsidiary of a Partner) that is an Affiliate of a Partner in
accordance with the provisions of this Section 6.1 is hereby approved by the
Partnership and all Partners, (ii) it shall be deemed not to be a breach of any
Partner’s or any other Person’s duties or any other obligation of any type
whatsoever of a Partner or any other Person for any such Person that is an
Affiliate of a Partner (other than such Partner or its wholly owned Subsidiary)
to engage in such business interests and activities in preference to or to the
exclusion of any Group Member, (iii) none of the Partners or any other Person
shall have any obligation hereunder or as a result of any duty otherwise
existing at law, in equity or otherwise to present business opportunities to any
Group Member and (iv) the doctrine of “corporate opportunity” or other analogous
doctrine shall not apply to any Partner, any Affiliate of a Partner or any other
Person.
          (d) The provisions of this Agreement, including this Section 6.1, to
the extent that they restrict or eliminate the duties (including fiduciary
duties) and liabilities owed by a Person to the Partners, Representatives or any
other Person who is a party to or otherwise bound by this Agreement, which
duties and liabilities might otherwise be existing at law or in equity, are
agreed by the parties hereto pursuant to the provisions of Sections 15-404(b)
and

18



--------------------------------------------------------------------------------



 



(c) and Section 15-103 of the Delaware Revised Uniform Partnership Act, to
replace such duties (including fiduciary duties) and liabilities of such Person.
     6.2 Conflicts of Interest. The Partnership shall not be prohibited from or
otherwise limited in employing, contracting with (including contracts for the
sale, exchange, or lease of the Partnership’s property otherwise permitted under
this Agreement), or otherwise dealing with, any Person, by reason of the fact
that such Person is a Partner or is an Affiliate of a Partner, or is an entity
in which any Partner has an economic interest, whether such relationship,
affiliation, or interest is direct or indirect, and no such transaction or
contract shall be void or voidable solely by reason of such relationship,
affiliation or interest.
7. FINANCIAL, ACCOUNTING AND TAX MATTERS.
     7.1 Fiscal Year. The fiscal year of the Partnership shall be the calendar
year, unless such fiscal year is not the required taxable year of the
Partnership pursuant to the Code, in which case the fiscal year of the
Partnership shall be the required taxable year.
     7.2 Capital Accounts.
          (a) A separate Capital Account shall be established and maintained for
each Partner in accordance with Section 1.704-1(b)(2)(iv) of the Treasury
Regulations. Except as otherwise provided therein:
               (i) Such Capital Accounts shall be INCREASED by (x) the amount of
any Capital Contributions to the Partnership by the Partner, and (y) allocations
to the Partner of Partnership Profits and any income or gain specially allocated
to the Partner pursuant to Sections 4.2, 4.3, 4.4, or 4.5.
               (ii) Such Capital Accounts shall be DECREASED by (x) the amount
of money distributed to the Partner by the Partnership, (y) the fair market
value of any property distributed to the Partner by the Partnership, net of any
encumbrances upon such distributed property that such Partner is considered to
assume or take subject to under Section 752 of the Code, and (z) allocations to
the Partner of Partnership Losses and any losses or items of Partnership expense
and deduction specially allocated to the Partner pursuant to Sections 4.2, 4.3,
4.4 or 4.5.
          (b) If all or any part of any Partner’s Interest is Transferred in
accordance with this Agreement, the Capital Account of the transferor Partner
attributable to the transferred Interest shall carry over to the transferee
Partner, in accordance with Section 1.704-1(b)(2)(iv)(l) of the Treasury
Regulations. However, if any such Transfer causes a termination of the
Partnership under Section 708(b)(1)(B) of the Code, thus causing a liquidation
of the Partnership (i) the Partnership assets shall not be sold, liquidated or
otherwise distributed (and no Partner shall have the right to demand a sale,
liquidation or distribution by reason of such liquidation), but instead the
assets of the Partnership shall be deemed to have undergone the transaction
described in Section 1.708-1(b)(4) of the Treasury Regulations, and (ii) the
Capital Account that carries over to the transferee will be adjusted in
accordance with Section 1.704-1(b)(2)(iv) of the Treasury Regulations. The
Capital Accounts of the Partners of the reconstituted Partnership shall be
maintained in accordance with the principles of this Section 7.2.

19



--------------------------------------------------------------------------------



 



          (c) Each item of Partnership income, gain, loss, deduction and credit
attributable to a Transferred Interest, or other change in a Partner’s Interest
to which Code Section 706(d) is applicable, shall, for income tax purposes, be
determined on a daily, monthly or other basis, as determined by the Management
Committee using any permissible method under Code Section 706 and the Treasury
Regulations thereunder; provided, however, that if such Transfer is effected on
or prior to the 15th day of a calendar month, then such Transfer shall be deemed
to have occurred on the last day of the calendar month immediately prior to the
calendar month in which such Transfer occurs, and if such Transfer is effected
after the 15th day of a calendar month, such Transfer shall be deemed to have
occurred on the last day of the calendar month in which such Transfer occurs.
The Management Committee may revise, alter or otherwise modify such methods of
determination as it may deem necessary, to the extent permitted or required by
Code Section 706 and the Treasury Regulations thereunder.
          (d) If (i) a new or existing Partner contributes money or other
property (other than a de minimis amount) to the Partnership as consideration
for the receipt of an interest in the Partnership greater than the interest
owned by such Partner prior to such contribution, or (ii) there is a
distribution of money or other property (other than a de minimis amount) by the
Partnership to a retiring or continuing Partner as consideration for the
relinquishment of some or all of such Partner’s Interest, or (iii) upon the
liquidation of the Partnership (under Section 708(b)(1)(B) of the Code or
otherwise), then the value of the Partnership’s properties on its books shall be
adjusted to reflect their fair market value, as of the date of the distribution,
contribution or liquidation of the Partnership, as the case may be (as
determined by the Management Committee taking into consideration Code
Section 7701(g)), and the Capital Accounts of the Partners shall be adjusted to
reflect the amount of unrealized income, gain, loss or deduction inherent in the
Partnership’s properties (to the extent not previously reflected in the
Partners’ Capital Accounts) which would be allocated among all the Partners
under the terms of this Agreement, assuming that there were a taxable
disposition of such properties immediately preceding such contribution of money
or other property to the Partnership, or immediately preceding such distribution
of money or other property by the Partnership, or upon the liquidation of the
Partnership, as the case may be, for such property’s fair market value as of
such time.
          (e) The foregoing provisions, and any other provisions of this
Agreement relating to the maintenance of Capital Accounts and the allocations of
income, gain, loss, deductions and credits, are intended to comply with
Section 1.704-1(b) of the Treasury Regulations, and shall be interpreted and
applied in a manner consistent with such regulations.
     7.3 Accounting Method; Books and Records. The Management Committee or its
designee shall cause complete and correct books of account and records,
reflecting all Partnership operations, to be prepared and maintained in
accordance with GAAP consistently applied and a separate set of books of account
and records to be prepared and maintained in accordance with the principles
established by FERC. Such books and records shall be kept at the principal
office of the Partnership, or at such other place as the Management Committee
may determine; provided, however, that all Partners shall be given notice of any
change in the location of such books and records. Any Partner and any
Representative shall have the right, at the Partner’s (or the designating
Partner’s) expense, to examine, audit and make copies of the Partnership’s books
and records, in person or by duly authorized agent or attorney, during normal
business hours.

20



--------------------------------------------------------------------------------



 



     7.4 Reports; Financial Statements; Audits.
          (a) The Management Committee or its designee shall cause the
preparation and distribution to each Partner of the following reports on the
activities and financial position of the Partnership, which reports shall be
prepared in accordance with GAAP:
               (i) Within 45 days after the end of each month, (A) a balance
sheet as of the end of the month just ended; (B) a detailed statement of
Partnership income and expense for the month just ended, and (C) a statement of
Partnership cash flow for the month just ended.
               (ii) Within 45 days after the end of each of the first 3 calendar
Quarters, (A) a balance sheet as of the end of such period, (B) a detailed
statement of income or loss for the quarterly period just ended, (C) a statement
of Partnership cash flow for the quarterly period just ended, (D) a comparison
of the quarterly period income or loss with the Budget for that period, (E) a
comparison of the year-to-date results for that portion of the year just ended
with (1) the results of the same period during the prior year, and (2) the
Budget, and (F) a statement of each Partner’s Capital Account as at the end of
such Quarter.
               (iii) Within 60 days after the end of each fiscal year of the
Partnership, (A) a balance sheet as of the end of such fiscal year, (B) a
detailed statement of income or loss for such fiscal year, (C) a statement of
Partnership cash flow for such fiscal year, (D) a comparison of actual to
budgeted income or loss, (E) a comparison of the fiscal year just ended with
(1) the preceding fiscal year, and (2) the Budget, and (F) a statement of each
Partner’s Capital Account as at the end of such year.
          (b) Upon the request of any Partner, the Management Committee shall
cause to be prepared and delivered to such Partner or its Affiliates all of such
additional financial statements, notes thereto and additional financial
information not prepared pursuant to Section 7.4(a) above as may be required in
order for such Partner or Affiliate to comply with its reporting requirements
under (i) the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder, (ii) the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder and (iii) any national
securities exchange or automated quotation system, in each case, on a timely
basis. All of such financial statements shall be prepared in accordance with
GAAP.
          (c) Unless otherwise agreed by the Management Committee, the
Management Committee or its designee shall cause an audit to be made of the
Partnership’s year-end financial statements by a nationally recognized
independent accounting firm (the “Partnership Accountants”), and shall promptly
furnish each Partner with copies of the auditor’s report and opinion thereon.
     7.5 General Tax Matters.
          (a) The Management Committee or its designee shall cause the
Partnership Accountants to prepare on a timely basis all returns necessary for
U.S. federal, state and local income tax purposes pursuant to the Code, and all
other tax returns and reports deemed necessary and required in the jurisdictions
in which the Partnership does business, or to review such returns if they are
prepared by the Partnership, and to prepare or review for the Partners on a
timely basis the information necessary to determine estimated tax payments. Each
Partner

21



--------------------------------------------------------------------------------



 



shall provide, as promptly as feasible, such information as the Partnership
Accountants may request in preparing such returns. The preparation or review of
Partnership income tax returns or estimated tax information by the Partnership
Accountants shall be undertaken at the Partnership’s expense. Drafts of federal
and state income tax returns shall be submitted to each Partner for review at
least 30 days prior to their respective due dates (or 90 days prior to their
respective due dates if the Partnership has requested one or more extensions).
          (b) As soon as possible after the close of each fiscal year of the
Partnership, and in any event no later than May 1 of the next fiscal year, the
Management Committee or its designee shall provide each Partner with a notice
(the “Tax Information Notice”) containing such information with respect to the
Partnership’s operations during the preceding fiscal year as shall be necessary
for the preparation and filing of such Partner’s federal, state and local income
tax returns. Each Tax Information Notice shall set forth the material tax
accounting principles and elections under the Code to be used or made by the
Partnership with respect to such preceding fiscal year. Unless otherwise
approved by the Management Committee, after the date of the Tax Information
Notice, no changes shall be made to the tax accounting principles and elections
under the Code set forth therein. The Partnership shall utilize the accrual
method of accounting for federal income tax purposes and shall make the election
to amortize the organizational expenses of the Partnership as permitted by
Section 709 of the Code and the election pursuant to Section 754 of the Code.
The Partnership shall make any other elections required or permitted to be made
under the Code in such manner as the Management Committee shall determine. For
the proper administration of the Partnership, the Partnership shall (i) adopt
such conventions as it deems appropriate in determining the amount of
depreciation, amortization and cost recovery deductions; and (ii) amend the
provisions of this Agreement as appropriate to reflect the promulgation of
Treasury Regulations under Section 704(b) or Section 704(c) of the Code. The
Partnership may adopt such conventions, make such allocations and make such
amendments to this Agreement as provided in the preceding sentence only if such
conventions, allocations or amendments are consistent with the principles of
Section 704 of the Code. No Partner shall elect to be excluded from the
application of the provisions of Subchapter K of Chapter 1 of Subtitle A of the
Code. No Partner, without the consent of the other Partner, shall take any
action (including accepting contributions) which would by itself result in a
change in the allocation of the Partnership’s liabilities for tax purposes.
     7.6 Tax Matters Partner.
          (a) The Williams Partner shall be the Tax Matters Partner (“TMP”) as
defined in Section 6231(a)(7) of the Code. The TMP and the other Partner shall
use their best efforts to comply with the responsibilities outlined in
Sections 6221 through 6233 of the Code (including any Treasury Regulations
promulgated thereunder) and in doing so shall incur no liability to any other
Partner. Any cost or expense incurred by the TMP in connection with its duties,
including the preparation for or pursuance of administrative or judicial
proceedings shall be reimbursed by the Partnership.
          (b) Subject to the requirements of Section 5.5 above, the TMP may
settle any audit, extend any statute of limitation, or file any protest,
petition or pleading without the prior approval of the Management Committee or
any other Partner; provided, however, that any settlement that adversely affects
the rights or obligations of any Partner or otherwise places

22



--------------------------------------------------------------------------------



 



any affirmative obligations on such Partner shall be subject to the advance
written approval of such affected Partner.
          (c) Any Partner may engage legal counsel, certified public
accountants, or others on its own behalf at its sole cost and expense.
     7.7 Use of Cash. The available funds of the Partnership may be deposited in
such checking, savings, certificate of deposit, money market or similar accounts
as may be designated by the Management Committee with such signatories as the
Management Committee may designate. Partnership cash may also be lent to the
Williams Partner or an Affiliate of the Williams Partner as part of The Williams
Companies Inc. cash management program.
     7.8 Property. Except as otherwise determined by the Management Committee,
all assets and property, whether real, personal, or mixed, tangible or
intangible, including contractual rights, owned or possessed by the Partnership
shall be held or possessed in the name of the Partnership or in the name of an
appropriate nominee, and such assets, property, and rights shall be deemed to be
owned or possessed by the Partnership as an entity. No Partner, individually,
shall have any separate ownership interest in such assets, property, or rights
or any right to request or require partition of the Partnership’s property. Each
Partner’s Interest in the Partnership is personal property for all purposes.
8. TRANSFERS OF PARTNERSHIP INTERESTS.
     8.1 Restrictions on Transfer.
          (a) No Partner shall, directly or indirectly, Transfer, mortgage,
hypothecate or pledge all or any portion of such Partner’s Interest, other than
in accordance with the provisions of this Agreement or with the express prior
written consent of the other Partner. Any Transfer of an Interest purported to
be made in violation of this Agreement shall be void as against the Partnership
and the other Partner.
          (b) Notwithstanding anything to the contrary contained in this
Agreement, in the event of (i) the enactment (or imminent enactment) of any
legislation, (ii) the publication of any temporary or final Treasury Regulation,
(iii) any ruling by the Internal Revenue Service or (iv) any judicial decision
that in any such case, in the opinion of counsel, would result in the taxation
of the Partnership for federal income tax purposes as a corporation or would
otherwise subject the Partnership to being taxed as an entity for federal income
tax purposes, this Agreement shall be deemed to impose such restrictions on the
transfer of a Partner’s Interest as may be required, in the opinion of counsel
to the Partnership, to prevent the Partnership from being taxed as a corporation
or otherwise being taxed as an entity for federal income tax purposes, and the
Partners thereafter shall amend this Agreement as necessary or appropriate to
impose such restrictions.
     8.2 Permitted Transfers . A Partner may, at any time, without obtaining the
written consent of any other Partner, Transfer all or any portion of such
Partner’s Interest to any Affiliate. Subject to the provisions of Section 8.4
below, such transferee shall become a substitute Partner of the Partnership, to
the extent of the Interest transferred.

23



--------------------------------------------------------------------------------



 



     8.3 Right of First Offer.
          (a) If a Partner (the “Selling Partner”) desires to Transfer all or
any portion of the Selling Partner’s Interest (the “Offered Interest”) to any
Person other than an Affiliate of the Selling Partner, the Selling Partner shall
deliver to each of the other Partners (the “Non-Selling Partners”) a good faith
offer (a “Sale Offer”) which shall include a form of acquisition agreement that
specifies the form and amount of consideration to be received and the other
material terms on which the Selling Partner proposes to Transfer the Offered
Interest.
          (b) Any Non-Selling Partner interested in purchasing all of the
Offered Interest shall so notify the Selling Partner by written notice (a
“Purchase Notice”) delivered to the Selling Partner within 20 days after such
Partner’s receipt of the Sale Offer.
          (c) For a period of 60 days (the “Negotiation Period”) from the date
of the Selling Partner’s receipt of the last Purchase Notice, the Selling
Partner and any Non-Selling Partner that timely delivered a Purchase Notice to
the Selling Partner shall negotiate in good faith regarding the purchase of the
Offered Interest by such Non-Selling Partner.
          (d) If the Selling Partner and such Non-Selling Partner enter into a
definitive agreement within the Negotiation Period for the Transfer of the
Offered Interest, then the Non-Selling Partner shall acquire the Offered
Interest pursuant to the terms of such definitive agreement and the closing of
such purchase and sale shall take place within 90 days after the expiration of
the Negotiation Period. The Offered Interest shall be sold by the Selling
Partner and acquired by the purchasing Partner free and clear of any and all
Liens, claims, encumbrances or other rights of third parties. If more than one
Non-Selling Partner delivers a Purchase Notice to the Selling Partner, each such
Non-Selling Partner shall be entitled to acquire a pro rata portion of the
Offered Interest determined by dividing such Non-Selling Partner’s Percentage
Interest by the aggregate Percentage Interests of all of the Non-Selling
Partners that timely delivered a Purchase Notice.
          (e) If (a) the Selling Partner and such Non-Selling Partner do not
reach an agreement during the Negotiation Period regarding the Transfer of the
Offered Interest to such Non-Selling Partner, (b) no Non-Selling Partner timely
delivers a Purchase Notice to the Selling Partner, or (c) a definitive agreement
is timely entered into but is subsequently terminated prior to closing, then the
Selling Partner shall have 120 days to consummate the Transfer of the Offered
Interest to a financially responsible third party; provided, however, the
Selling Partner may not consummate any such Transfer to a third party unless
(i) the acquisition consideration to be paid by such third party is at least
equal in value to the consideration set forth in the Sale Offer and (ii) the
other terms and provisions of such sale are not materially more favorable to
such third party than the terms and provisions contained in the Sale Offer. If
the Selling Partner is unable to consummate the Transfer of the Offered Interest
to a third party within such 120 day period, then the terms of this Section 8.3
shall once again apply.
     8.4 Conditions to Transfer.
          (a) No Transfer of an Interest pursuant to Section 8.2 or 8.3 shall be
effective as against the Partnership or any other Partner, and no such
transferee shall become a substitute Partner, unless and until such assignee
(i) executes and delivers to the Partnership

24



--------------------------------------------------------------------------------



 



and each other Partner a written consent to be bound by all of the provisions of
this Agreement and to become a Partner with respect to the Interest acquired,
together with such other instruments as the Management Committee shall consider
necessary or appropriate to effect the transferee’s admission to the
Partnership; and (ii) pays to the Partnership all reasonable expenses, including
reasonable attorneys’ fees, incurred by the Partnership in connection with such
admission.
          (b) Notwithstanding any other provision of this Agreement, no Transfer
of an Interest may be made without the approval of the Management Committee if
such Transfer would (i) cause a termination of the Partnership under Code
Section 708(b)(1)(B); (ii) result in a violation of the Act; or (iii) constitute
a default under the Partnership’s agreements with its third party lenders,
unless such lenders have consented in writing to such Transfer (so that it will
not constitute a default) or otherwise waived such default in writing in which
cases no such Management Committee approval shall be required.
     8.5 Specific Enforcement. Because of the unique relationship of the
Partners in the Partnership and the unique value of their interests therein, in
addition to any other remedies for breach hereof, the provisions of this
Agreement concerning Transfer of Interests shall be specifically enforceable.
9. ADDITIONAL PARTNERS.
     Except as otherwise expressly provided herein, additional Partners may be
admitted to the Partnership only with the approval of the Management Committee
by Unanimous Vote; provided that WPP Merger LLC shall be admitted as a Partner
in connection with the closing of the IPO in exchange for a Capital Contribution
of the cash raised in the IPO (less payment of IPO costs) (the “WPP Merger
Contribution”). On or about the Closing Date, the WPP Merger Contribution shall
be distributed to the holder of the Interest held, as of the Effective Date, by
the Williams Partner as a reimbursement of preformation expenditures as
described in Section 1.707-4(d) of the Treasury Regulations.
10. DISSOLUTION AND TERMINATION.
     10.1 Unilateral Acts Prohibited. No Partner shall have the right to, and
each Partner agrees not to (a) bring any action for partition with respect to
any property of the Partnership, or (b) to the fullest extent permitted by law,
take any action the direct or indirect result of which is an Event of Withdrawal
or otherwise to dissolve, withdraw from, terminate or liquidate the Partnership,
except as expressly permitted by this Agreement. If any Partner shall cause a
dissolution and liquidation (for state law purposes) or a termination (under the
Code) of the Partnership in breach of this Agreement (including by reason of an
Event of Withdrawal or by decree of court based upon the misconduct of, or other
breach of this Agreement by, such Partner) then, at the option of the
non-defaulting Partner, either (i) the Partnership or the other Partner or its
designee shall have an option to purchase the Interest of such defaulting
Partner for a purchase price equal to 75% of the balance in such defaulting
Partner’s Capital Account, in accordance with the procedures set forth in
Section 10.4, or (ii) such defaulting Partner shall indemnify the other Partner
in accordance with Section 14.2 below for any liability, loss, damage or
expense, including without limitation adverse tax consequences, incurred by the
non-defaulting Partner (or its partners) as a result of such breach.

25



--------------------------------------------------------------------------------



 



     10.2 Events of Dissolution. The Partnership shall dissolve upon the
occurrence of the earliest of the following events (each, an “Event of
Dissolution”):
          (a) the sale of all or substantially all of the assets of the
Partnership;
          (b) the Unanimous Vote of the Management Committee to dissolve the
Partnership;
          (c) the dissolution of the Partnership pursuant to Section 15-801(4),
(5) or (6) of the Act; or
          (d) the occurrence of an Event of Withdrawal, and the election by the
remaining Partners not to continue the business of the Partnership.
Notwithstanding anything to the contrary contained in this Agreement, a
non-withdrawing Partner (upon or immediately prior to the effectiveness of an
Event of Dissolution other than any Event of Dissolution set forth in
Section 10.2(c)) may, in its discretion, instead of winding up the business of
the Partnership, take such actions as it deems necessary or advisable (including
the admission of one or more additional Partners in accordance with
Section 15-802 of the Act, in order to avoid a termination of the Partnership.
     10.3 Winding Up, Liquidation and Distribution of Assets.
          (a) Liquidating Partner. Upon the occurrence of any Event of
Dissolution described in Section 10.2, the Management Committee or its designee
shall act as the “Liquidating Partner” and shall immediately proceed to wind up
the affairs of the Partnership and liquidate it in the manner prescribed by this
Section.
          (b) Winding Up and Liquidation. Except as otherwise provided herein,
if the Partnership is dissolved and its affairs are to be wound-up, the
Liquidating Partner shall:
               (i) sell or otherwise liquidate all of the Partnership’s capital
assets as promptly as practicable (except to the extent the Liquidating Partner
may determine to distribute any assets to the Partners in kind);
               (ii) allocate any Profit or Loss resulting from such sales to the
Partners in accordance with this Agreement;
               (iii) discharge liabilities of the Partnership in the order of
priority provided by law (including all costs relating to the dissolution,
winding up, liquidation and distribution of assets);
               (iv) establish, in accordance with Section 1.704-1(b)(2)(ii)(b)
of the Treasury Regulations, such reserves as may be reasonably necessary to
provide for contingent liabilities or other remaining liabilities of the
Partnership; and
               (v) distribute the remaining assets, subject to the provisions of
Section 10.3(d) below, to the Partners in accordance with and to the extent of
the positive balance of each Partner’s Capital Account as determined after the
adjustments provided for in Section 10.3(c) below. Any such distributions to the
Partners in respect of their Capital

26



--------------------------------------------------------------------------------



 



Accounts shall be made in accordance with the time requirements set forth in
Section 1.704-1(b)(2)(ii)(b)(2) of the Treasury Regulations.
          (c) In-Kind Distributions. If any assets of the Partnership are to be
distributed in kind, the fair market value of such assets as of the date of
dissolution shall be determined by the Management Committee, and the Partners’
Capital Accounts shall be adjusted in the same manner and proportions as if the
assets had been sold for such fair market value and the net proceeds of the sale
had been distributed to the Partners in accordance with Article 4.
          (d) Deficit Capital Accounts. Notwithstanding anything to the contrary
in this Agreement, upon a liquidation within the meaning of
Section 1.704-1(b)(2)(ii)(g) of the Treasury Regulations, if any Partner has a
deficit Capital Account (after giving effect to all contributions,
distributions, allocations and other Capital Account adjustments for all taxable
years, including the year during which such liquidation occurs), such Partner
shall be obligated to make a contribution to the capital of the Partnership to
restore the negative balance of such Partner’s Capital Account within the time
set forth in Section 1.704-1(b)(2)(ii)(b)(3) of the Treasury Regulations.
          (e) Complete Return of Capital. The distribution of cash or property
to the Partners in accordance with the provisions of this Section 10.3 shall
constitute a complete return to the Partners of their Capital Contributions and
a complete distribution to the Partners of their respective Interests in the
Partnership.
          (f) Date of Termination. Upon completion of the winding up,
liquidation and distribution of the assets, the Liquidating Partner shall file
or cause to be filed a Certificate of Cancellation of the Partnership’s
Statement of Partnership Existence, and the Partnership shall be deemed
terminated.
     10.4 Purchase Procedures.
          (a) Whenever the Partnership or a Partner has an option pursuant to
Section 10.1 to purchase the Interest of a Partner that withdraws from the
Partnership in breach of this Agreement, such option shall be exercisable in the
following manner. For a period of 45 days after the Partnership receives notice
of the withdrawal, the Partnership shall have the option to purchase all or any
portion of the Interest. The Partnership may exercise this option at the
discretion of the non-withdrawing Partner by written notice to the withdrawn
Partner within such 45-day period. If the Partnership does not exercise its
right to purchase the entire Interest, then the non-withdrawing Partner shall
have the option to purchase all, but not less than all, of the Interest not
purchased by the Partnership. The non-withdrawing Partner may exercise this
option by written notice to the Partnership and the withdrawn Partner within
45 days after the expiration of the Partnership’s option period. No sale of a
withdrawn Partner’s Interest shall be required hereunder unless the Partnership
or the non-withdrawing Partner collectively elect within their respective option
periods to purchase the entire Interest.
          (b) The closing of any purchase and sale of an Interest pursuant to
this Section 10.4 shall take place within 90 days after the date the Partnership
or the non-withdrawing Partner, as the case may be, elect to exercise their
option to purchase the entire Interest of the withdrawing Partner. Upon any
election to purchase a withdrawing Partner’s

27



--------------------------------------------------------------------------------



 



Interest hereunder, the total purchase price of the Interest shall be payable at
closing in cash or immediately available funds. The purchased Interest shall be
sold by the withdrawing Partner and acquired by the purchasers free and clear of
any and all Liens, claims, encumbrances or other rights of third parties.
11. OPERATION OF THE PARTNERSHIP.
     The Partnership has entered into, or concurrently with the execution of
this Agreement will enter into the Master Services Agreement governing the
operation of the Partnership.
12. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PARTNERS.
     As of October 1, 2007 and until the dissolution of this Partnership, each
Partner hereby represents and warrants to the other Partners as follows:
          (a) Organization and Qualification. It is a partnership, limited
liability company or corporation, as applicable, duly organized, validly
existing, and in good standing under the laws of the state of its formation or
incorporation, and it has all requisite power and authority to own its Interest
and conduct its activities as such activities are currently conducted. It is
duly qualified to do business as a foreign partnership, limited liability
company or corporation, as applicable, and is in good standing in all
jurisdictions in which the ownership of its Interest or the nature of its
activities makes such qualification necessary.
          (b) Authority. It has all requisite partnership, limited liability
company or corporate, as applicable, power and authority to execute, deliver,
and perform this Agreement, the Transaction Documents to which it is a party and
any other agreement with the Partnership to which it is or may hereafter become
a party or be bound (an “Additional Agreement”), and to consummate the
transactions contemplated hereby and thereby. The execution, delivery, and
performance of this Agreement, the Transaction Documents to which it is a party
and the Additional Agreements, and the consummation of the transactions
contemplated hereby and thereby on its part have been duly and validly
authorized by all necessary partnership, limited liability company or corporate
action. This Agreement, the Transaction Documents to which it is a party and the
Additional Agreements have been duly and validly executed and delivered by it,
and are its valid and binding obligation, enforceable against it in accordance
with their terms, except as may be limited by applicable bankruptcy, insolvency
or similar laws affecting creditors’ rights generally or the availability of
equitable remedies.
          (c) No Conflict. The execution, delivery and performance by the
Partner of this Agreement, the Transaction Documents to which it is a party and
the Additional Agreements do not and will not conflict with, result in a breach
of or constitute a default under any contract (including, without limitation,
any loan or lender agreement) to which the Partner or its Affiliates is a party
or by which the Party, its Affiliates or assets are bound.
13. NOTICES.
     All notices, elections, demands or other communications required or
permitted to be made or given pursuant to this Agreement shall be in writing and
shall be deemed given or made if delivered by messenger or overnight courier, or
mailed, certified first class mail, postage prepaid, return receipt requested,
and addressed or sent to the Partners at their respective addresses as set forth
on Exhibit 13. Such notice shall be effective, (i) if delivered

28



--------------------------------------------------------------------------------



 



by messenger or by overnight courier, upon actual receipt, or (ii) if mailed,
upon the earlier of 3 days after deposit in the mail and the date of delivery as
shown by the return receipt therefor. Any Partner may change its address by
giving notice in writing to the Partnership and the other Partner of its new
address. Any notice to a Partner shall also be sent to its Representative.
14. INDEMNIFICATION.
     14.1 Indemnification by the Partnership. The Partnership shall indemnify
and hold harmless each Partner, the Representatives and alternate
Representatives of each Partner, and the officers and other agents of the
Partnership (each individually, a “Partnership Indemnitee”) from and against any
and all losses, claims, demands, costs, damages, liabilities, expenses of any
nature (including reasonable attorneys’ fees and disbursements), judgments,
fines, settlements, and other amounts (collectively, “Indemnified Losses”)
actually and reasonably incurred by such Partnership Indemnitee and arising from
any threatened, pending or completed claims, demands, actions, suits or
proceedings, whether civil, criminal, administrative or investigative or other,
including any appeals, to which a Partnership Indemnitee was or is a party or is
threatened to be made a party, arising out of or incidental to the business of
the Partnership or such Partnership Indemnitee’s status as a Partner,
Representative or alternate Representative of a Partner or an officer or other
agent of the Partnership; provided, however, that the Partnership shall not
indemnify and hold harmless any Partnership Indemnitee for any Indemnified
Losses which are due to actual fraud or willful misconduct of such Partnership
Indemnitee. The termination of any action, suit or proceeding by judgment,
order, settlement, conviction, or upon a plea of nolo contendere or its
equivalent shall not of itself create a presumption that indemnification is not
available under this Section 14.1. The obligation of the Partnership to
indemnify any Partnership Indemnitee shall be satisfied out of Partnership
assets only, and if the assets of the Partnership are insufficient to satisfy
its obligation to indemnify any Partnership Indemnitee, such Partnership
Indemnitee shall not be entitled to contribution from any Partner. The
indemnification provided by this Section 14.1 shall inure solely to the benefit
of the Partnership Indemnitee and his heirs, successors, assigns and
administrators and shall not be deemed to create any rights for the benefit of
any other Persons. Notwithstanding anything in this Section 14.1, except as
otherwise provided in the succeeding sentence, the Partnership shall be required
to indemnify a Person in connection with any action, suit or proceeding (or part
thereof) commenced by such Person only if the commencement of such action, suit
or proceeding (or part thereof) by such person was authorized by the Management
Committee. If a claim for indemnification (following the final disposition of
such action, suit or proceeding) or advancement of expenses under this Section
14.1 is not paid in full within thirty (30) days after a written claim therefor
by any Partnership Indemnitee has been received by the Company, such Partnership
Indemnitee may file proceedings to recover the unpaid amount of such claim and,
if successful in whole or in part, shall be entitled to be paid the expense of
prosecuting such claim and, in any such action the Partnership shall have the
burden of proving that such Partnership Indemnitee is not entitled to the
requested indemnification or advancement of expenses under applicable law.
     14.2 Indemnification by the Partners. Each Partner (each, an “Indemnitor”)
shall indemnify and hold harmless the Partnership, the other Partners, and their
respective Representatives and alternate Representatives and the officers and
other agents of the Partnership (each individually, a “Partner Indemnitee”) for
any and all Indemnified Losses

29



--------------------------------------------------------------------------------



 



with respect to which the Indemnitor would not be entitled to indemnification as
a Partnership Indemnitee.
     14.3 Right of Partnership Indemnitee to Advances for Expenses. Reasonable
expenses incurred by a Partnership Indemnitee in defending any claim, demand,
action, suit or proceeding for which indemnification is provided pursuant to
Section 14.1 shall, from time to time, be advanced by the Partnership prior to
the final disposition of such claim, demand, action, suit or proceeding upon
receipt by the Partnership of an undertaking by or on behalf of such Partnership
Indemnitee to repay such amounts if it is ultimately determined that such
Partnership Indemnitee is not entitled to be indemnified as authorized in
Section 14.1.
     14.4 Defense of Action. Promptly after receipt by a Partnership Indemnitee
or a Partner Indemnitee (either, an “Indemnified Party”) of notice of any
pending or threatened claim, demand, action, suit, proceeding or investigation
made or instituted by a Person other than another Indemnified Party (a “Third
Party Action”), such Indemnified Party shall, if a claim in respect thereof is
to be made by such Indemnified Party against a Person providing indemnification
pursuant to Sections 14.1 or 14.2 (“Indemnifying Party”), give notice thereof to
the Indemnifying Party. The Indemnifying Party, at its own expense, may elect to
assume the defense of any such Third Party Action through its own counsel on
behalf of the Indemnified Party (with full right of subrogation to the
Indemnified Party’s rights and defenses). The Indemnified Party may employ
separate counsel in any such Third Party Action and participate in the defense
thereof; but the fees and expenses of such counsel shall be at the expense of
the Indemnified Party unless the Indemnified Party shall have been advised by
its counsel that there may be one or more legal defenses available to it which
are different from or additional to those available to the Indemnifying Party
(in which case the Indemnifying Party shall not have the right to assume the
defense of such Third Party Action on behalf of the Indemnified Party);
provided, however, that the Indemnifying Party shall not, in connection with any
one action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) for the Indemnified Parties, and
such fees shall be designated in writing by the Indemnified Parties. All fees
and expenses for any such separate counsel shall be paid periodically as
incurred. The Indemnifying Party shall not be liable for any settlement of any
such Third Party Action effected without its consent unless the Indemnifying
Party shall elect in writing not to assume the defense thereof or fails to
prosecute diligently such defense and fails after written notice from the
Indemnified Party to promptly remedy the same, in which case, the Indemnified
Party without waiving any rights to indemnification hereunder may defend such
Third Party Action and enter into any good faith settlement thereof without the
prior written consent from the Indemnifying Party. The Indemnifying Party shall
not, without the prior written consent of the Indemnified Party, effect any
settlement of any such Third Party Action unless such settlement includes an
unconditional release of the Indemnified Party from all Indemnified Losses that
are the subject of such Third Party Action. The Partners shall cooperate in any
defense or settlement of any such Third Party Action and give each other
reasonable access to all information relevant thereto. The Partners will
similarly cooperate in the prosecution of any claim or lawsuit against any third
party. If, after the Indemnifying Party elects to assume the defense of a Third
Party Action, it is determined pursuant to the Dispute Resolution procedures
described in Section 15.8 that the Indemnified Party is not entitled to
indemnification with respect thereto, the Indemnifying Party shall discontinue
the defense thereof, and if any fees or expenses for separate counsel to
represent the Indemnified

30



--------------------------------------------------------------------------------



 



Party were paid by the Indemnifying Party, the Indemnified Party shall promptly
reimburse the Indemnifying Party for the full amount thereof.
15. MISCELLANEOUS.
     15.1 Amendments. This Agreement may be amended only in writing by the
Management Committee by Unanimous Vote.
     15.2 Binding and Entire Agreement. Subject to the restrictions on Transfers
set forth herein, this Agreement shall inure to the benefit of, and be binding
upon, the undersigned Partners and their respective legal representatives,
successors and assigns. This Agreement, the other documents and agreements
expressly contemplated herein and the Exhibits attached hereto constitute the
entire agreement of the Partners with respect to the subject matter hereof, and
supersede all prior agreements or negotiations, whether written or oral.
     15.3 Governing Law. This Agreement shall be interpreted and enforced in
accordance with the internal laws of the State of Delaware without reference to
the conflicts of laws principles thereof.
     15.4 Effect of Inconsistencies with the Act. It is the express intention of
the Partners and the Partnership that this Agreement shall be the sole source of
agreement among them, and, except to the extent that a provision of this
Agreement expressly incorporates federal income tax rules by reference to
sections of the Code or Treasury Regulations or is expressly prohibited or
ineffective under the Act, this Agreement shall govern, even when inconsistent
with, or different than, the provisions of the Act or any other law or rule. In
the event that the Act is subsequently amended or interpreted in such a way to
make valid any provision of this Agreement that was formerly invalid, such
provision shall be considered to be valid from the effective date of such
interpretation or amendment. The duties and obligations imposed on the Partners
as such shall be those set forth in this Agreement, which is intended to govern
the relationship among the Partnership and the Partners, notwithstanding any
provision of the Act or common law to the contrary.
     15.5 Severability. If any provision of this Agreement, or the application
thereof to any person, shall be invalid or unenforceable to any extent, the
remainder of this Agreement, and the application thereof to other persons or
circumstances, shall not be impaired, and shall be enforced to the fullest
extent permitted by law.
     15.6 Waivers. The failure of any Partner or the Partnership to seek redress
for violation of or to insist upon the strict performance of any covenant or
condition of this Agreement shall not prevent a subsequent act, which would have
originally constituted a violation, from having the effect of an original
violation.
     15.7 Rights and Remedies Cumulative. The rights and remedies provided by
this Agreement are cumulative and the use of any one right or remedy by any
Partner or the Partnership shall not preclude or waive the right to use any or
all other remedies. Said rights and remedies are given in addition to any other
rights the parties may have by law, statute, ordinance, or otherwise.

31



--------------------------------------------------------------------------------



 



     15.8 Dispute Resolution.
          (a) Scope. Any dispute arising out of or relating to this Agreement
shall be resolved in accordance with the procedures specified in this
Section 15.8, which shall be the sole and exclusive procedures for the
resolution of any such disputes.
          (b) Senior Party Negotiation. The Partners shall attempt in good faith
to resolve any dispute arising out of or relating to this Agreement promptly by
negotiation between management representatives who have authority to settle the
controversy and who are at least one level above the individuals with direct
responsibility for administration of this Agreement and who have been
unsuccessfully involved with the dispute up to this point. Any Partner may give
the other Partner written notice of any dispute not resolved in the normal
course of business (“Notice of Dispute”). Within 20 days after delivery of the
Notice of Dispute, the receiving Partner shall submit to the other a written
response. The notice and the response shall include (a) a statement of each
Partner’s position and a summary of arguments supporting that position, and
(b) the name and title of the officer or executive officer who will represent
that Partner and of any other individual who will accompany such officer or
executive officer. Within 20 days after delivery of the disputing Partner’s
Notice of Dispute, the representatives of both Partner shall meet at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary, to attempt to resolve the dispute. All negotiations pursuant to this
Section 15.8(b) are confidential and shall be treated as compromise and
settlement negotiations for purposes of applicable rules of evidence.
          (c) Litigation. If the dispute has not been resolved by non-binding
means as provided in Section 15.8(b) within 20 days of the initial meeting of
the Partners’ representatives, either Partner may initiate litigation; provided,
however, that if one Partner has requested the other to participate in a
non-binding procedure and the other has failed to participate, the requesting
Partner may initiate litigation before expiration of the above period.
          (d) Sole Procedures. The procedures specified in this Section 15.8
shall be the sole and exclusive procedures for the resolution of disputes
between the parties arising out of or relating to this Agreement. Each party is
required to continue to perform its obligations under this Agreement pending
final resolution of any dispute arising out of or relating to this Agreement,
unless to do so would be impossible or impracticable under the circumstances.
     15.9 Counterparts. This Agreement may be executed in one instrument, signed
by all parties, or in counterparts, in which case all such counterparts shall
constitute one and the same instrument.
     15.10 Section Headings. The section headings in this Agreement are for
convenience of reference only and shall not be deemed to alter or affect the
interpretation of any provision hereof.
     15.11 Construction. Whenever the singular number is used in this Agreement
and when required by the context, the same shall include the plural and vice
versa, and the masculine gender shall include the feminine and neuter genders
and vice versa. An accounting term not otherwise defined in this Agreement has
the meaning assigned to it in accordance with GAAP. The word “including” means
“including without limitation” and “or” means “and/or”, unless (in either case)
the context clearly requires otherwise.

32



--------------------------------------------------------------------------------



 



     15.12 Brokers. Each Partner represents and warrants to the others that
there are no claims for commissions or finder’s or similar fees as of the date
hereof in connection with the transactions covered by this Agreement insofar as
such claims shall be based on arrangements or agreements made by or on such
Partner’s behalf, and each Partner hereby agrees to indemnify and hold harmless
the Partnership and the other Partners from and against all liabilities, costs,
damages and expenses from any such claims.
     15.13 Further Assurances. The Partners shall provide to each other such
information with respect to the transactions contemplated hereby as may be
reasonably requested and shall execute and deliver to each other such further
documents and take such further action as may be reasonably requested by any
Partner to document, complete or give full effect to the terms and provisions of
this Agreement and the transactions contemplated herein.
     15.14 Waiver of Certain Damages. Each of the Partners (individually, and on
behalf of the Partnership) hereby waives any right to recover any damages,
including consequential or, to the fullest extent permitted by law, punitive
damages, in excess of actual damages from any other Partner or from the
Partnership in connection with a default under this Agreement.
     15.15 Certificates of Interest. The Interests of the Partners in the
Partnership may be represented by Certificates (“Certificates”), which certify
the Percentage Interest held by such Partner. Subject to the laws of Delaware
and the terms of this Agreement, the Interests in the Partnership shall be
transferable only upon the books of the Partnership by the holders thereof, upon
surrender and cancellation of Certificates for such Interest transferred, with a
duly executed assignment and power of transfer endorsed thereon or attached
thereto, and with such proof of the authenticity of the signature to such
assignment and power of transfer as the Partnership or its agents reasonably may
require. All transfers and assignments shall be subject to the provisions of
Article 8 above and to all other provisions of this Agreement. The Partnership
may issue a new or replacement Certificate in place of any Certificate
previously issued by it and satisfactorily alleged to have been lost, stolen or
destroyed.
     15.16 No Third-Party Beneficiaries. Except as otherwise expressly provided
herein, the Partners intend and agree that no Person shall be a third party
beneficiary of this Agreement. Any agreement to make any contribution or to
otherwise pay any amount and any assumption of liability, express or implied,
contained in this Agreement, shall be only for the benefit of the Partners and
their respective permitted successors and assigns, and such agreements and
assumptions shall not inure to the benefit of the obligees under any Partnership
Indebtedness or to any other Person.

33



--------------------------------------------------------------------------------



 



     EXECUTED effective as of the Effective Date.

          WILLIAMS PARTNER:   WGPC HOLDINGS LLC
      By:   /s/ Phillip D. Wright         Phillip D. Wright, Manager

Date: January 24, 2008              MLP PARTNER:   WILLIAMS PIPELINE PARTNERS
HOLDINGS LLC
      By:   /s/ Phillip D. Wright         Phillip D. Wright, Manager

Date: January 24, 2008             

[SIGNATURE PAGE FOR AMENDED AND RESTATED NORTHWEST PIPELINE GP
PARTNERSHIP AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT 3.1
Percentage Interests
as of January 24, 2008

          Partner   Percentage Interest
Williams Partner
    65 %
MLP Partner
    35 %

 



--------------------------------------------------------------------------------



 



EXHIBIT 13
Partner Addresses
WGPC Holdings LLC
One Williams Center, Suite 4700
Tulsa, Oklahoma 74172
Williams Pipeline Partners Holdings LLC
One Williams Center, Suite 4700
Tulsa, Oklahoma 74172

 